           Case 2:20-cv-00820-GMN-VCF Document 37 Filed 03/02/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      JAMES RESTIVO,
4
                            Plaintiff,
5                                                            2:20-cv-00820-GMN-VCF
      vs.                                                    ORDER
6     UNION PACIFIC RAILROAD COMPANY,
      LHOIST NORTH AMERICAOF ARIZONA,
7
      INC.; DOES I through X, inclusive,and ROE
8
      corporations I through X, inclusive,
                             Defendants.
9
            Before the Court is Plaintiff’s Motion for Leave to Amend Complaint (ECF NO. 32).
10
            No opposition has been filed and the time to file an opposition has passed. Pursuant to LR 7-2(d),
11
     the failure of an opposing party to file points and authorities in response to any motion, except a motion
12
     under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.
13
     Here, it would seem as though defendants have consented to the granting of the instant motion.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Amend Complaint (ECF NO. 32),
16
     is GRANTED.
17
            IT IS FURTHER ORDERED that Plaintiff must file his Amended Complaint on or before March
18
     9, 2021.
19
            DATED this 2nd day of March, 2021.
20
                                                                   _________________________
21                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25
